Citation Nr: 1550625	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In December 2014, the Board denied the claim on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In an August 2015 Order, the Court granted the Motion and remanded the matter on appeal to the Board.


FINDING OF FACT

The Veteran's hypertension has been permanently aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension by post-service aggravation have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.310.

The Veteran is currently service-connected for PTSD and, as noted on October 2012 VA examination, he has a current diagnosis of hypertension.  While the October 2012 VA examiner opined that such hypertension was less likely than not related to his PTSD, as such hypertension was most likely idiopathic in nature as per the Veteran's medical records in 2008, the opinion did not adequately address the question of whether his hypertension had been aggravated by his PTSD.  The most probative evidence on this question is the November 2015 report of a Veterans Health Administration examiner, who, after reviewing the record, opined that the Veteran's hypertension had likely been permanently aggravated by his PTSD, noting that an emerging body of evidence linked PTSD to cardiovascular disease and that PTSD had been associated with an increased risk of hypertension in several studies, and citing two of those studies.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension has been permanently aggravated by his service-connected PTSD.  Accordingly, service connection for hypertension must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension by post-service aggravation is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


